 

 

Case 1:20-cv-11009-GBD-KHP Document 15 Filed 03/23/21 Page 1 of 1

     
  

NY

yspc Si
| pOCUMERT
x  |PELBCTRONE Se *

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
 

 

i SoC #
5 :
MICHAEL YAMASHITA, eine
| Das
Plaintiff,
-against-

ORDER

SKYLUM SOFTWARE USA, INC.
20 Civ. 11009 (GBD) (KHP)

Defendant.

GEORGE B. DANIELS, District Judge:

The March 25, 2021 initial conference is hereby cancelled, in light of this Court’s referral

to Magistrate Judge Parker for General Pretrial, Settlement, and Dispositive Motions.

Dated: March 23, 2021
New York, New York

SO ORDERED.
oN r

JORGE/B. DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
